DETAILED ACTION
This action is in response to the amendment filed on 12/18/2020.

Response to Amendment
Applicant’s amendment filed on 12/18/2020 has been entered. Claims 1, 10 – 12, 14 and 19 have been amended. Claim 21 has been added. Claims 1- 21 are currently pending in this application, with claims 1, 11 and 19 being independent.

Allowable Subject Matter
Aside from the non-prior art rejection, claims 1 – 21 recite limitations which are not taught or suggested in reasonable combination by the prior art. Furthermore,
Jacobson (US 2016/0219085) discloses receiving call metadata from endpoints, including non-consenting endpoints, participating in a call ([0021 – 0026] [0030] [0031] [0036] [0038] [0039] [0042 – 0044]). Yet, Jacobson fails to teach or suggest that the audio segment from the non-consenting audio is not received (In Jacobson, the audio data is received and disregarded, [0029] [0030]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7,  9- 18 and 20 – 22 of U.S. Patent No. 10,582,063. Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.

Current Application

1. (Currently amended) A computing system, comprising: a network interface configured to receive a plurality of local audio files from a plurality of audio devices that prevent recording of speech of non-local participant users during a teleconference and audio timing information of an audio segment that is not received from a non- consenting audio device which participated in the teleconference but which did not share local audio; and a processor configured to generate combined audio playback information for the teleconference based on the audio timing information of the audio segment that is not shared and the plurality of local audio files which include detected audio portions and which excludes an audio segment that was not shared by the non-consenting audio device, and control the network interface to transmit the combined audio playback information of the teleconference to at least one requesting device.

2. (Original) The computing system of claim 1, wherein the processor is configured to queue the detected audio portions from the plurality of local audio files in chronological order based on timing information included in the plurality of audio files and the audio timing information from the non-consenting audio device to prevent the detected audio portions from overlapping during audio playback.

3. (Original) The computing system of claim 2, wherein the processor is configured to queue a first chronologically detected audio portion from a first local audio file to begin playback, and queue a next chronologically detected audio portion to begin playback after playing of the first chronologically detected audio portion has ended.

4. (Original) The computing system of claim 1, wherein the processor is configured to modify a timing of a playback of a second audio portion that overlaps 

5. (Original) The computing system of claim 1, wherein the processor is further configured to receive an authorization from a respective audio device for use of a respective local audio file prior to generating the combined audio playback information.

6. (Original) The computing system of claim 1, wherein each local audio file is generated by filtering out speech and noise of other users of the teleconference while performing the recording and keeping speech of a local participant user.

7. (Original) The computing system of claim 1, wherein the processor is further configured to convert speech from the plurality of local audio files to text, merge the converted text into chronological order to generate a single combined text file, and control the network interface to transmit the combined text file along with the combined audio playback information.

8. (Original) The computing system of claim 1, wherein the processor is further configured to control the network interface to transmit an audio recording synchronization timestamp to each of the plurality of audio devices participating in the teleconference at a start of the teleconference, wherein the audio recording synchronization timestamp is configured to synchronize generation of the plurality of local audio files.

9. (Currently amended) The computing system of claim 1, wherein the audio timing information from the non-consenting audio device comprises an identification of a start time and a stop time of the audio segment that is not shared from the teleconference of the non-consenting audio device without sharing the audio segment.

10. (Currently amended) The computing system of claim 9, wherein the processor is configured to shorten an overall playback time of the teleconference by skipping over the audio segment of that is not shared by the non-consenting audio device based on the start time and the stop time included in the audio timing information of the non-consenting audio device and queueing a next received audio segment of a consenting audio device in chronological order within the combined audio playback information.

11. (Currently amended) A computer-implemented method comprising: receiving, by a network interface, a plurality of local audio files from a plurality of audio 

12. (Currently amended) The computer-implemented method of claim 11, wherein the synchronizing generating comprises queuing the detected audio portions from the plurality of local audio files in chronological order based on timing information included in the plurality of local audio files and the audio timing information from the non-consenting audio device to prevent the detected audio portions from overlapping during audio playback.

13. (Original) The computer-implemented method of claim 12, wherein the queuing comprises queuing a first chronologically detected audio portion from a first local audio file to begin playback, and queuing a next chronologically detected audio portion to begin playback after playing of the first chronologically detected audio portion has ended.

14. (Currently amended) The computer-implemented method of claim 11, wherein the synchronizing generating comprises modifying a timing of a playback of a second audio portion that overlaps with a playback of a first audio portion such that when played the second audio portion no longer overlaps the first audio portion.

15. (Original) The computer-implemented method of claim 11, further comprising receiving authorization from a respective audio device for use of a respective local audio file prior to generating the combined audio playback information.

16. (Original) The computer-implemented method of claim 11, wherein each local audio file is generated by filtering out speech and noise of other users of the teleconference while performing the recording and keeping speech of a local participant user.

17. (Original) The computer-implemented method of claim 11, further comprising converting speech from the plurality of local audio files to text, merging the 

18. (Original) The computer-implemented method of claim 11, further comprising transmitting an audio recording synchronization timestamp to each of the plurality of audio devices participating in the teleconference at a start of the teleconference, wherein the audio recording synchronization timestamp is configured to synchronize generation of the plurality of local audio files.

19. (Currently amended) A non-transitory computer readable medium having stored therein program instructions that when executed cause a computer to perform a method comprising: receiving, by a network interface, a plurality of local audio files from a plurality of audio devices that prevent recording of speech of non-local participant users during a teleconference and audio timing information of an audio segment that is not received from a non-consenting audio device which participated in the teleconference but which did not share local audio; and generating, by a processor, combined audio playback information for the teleconference based on the plurality of local audio files which include detected audio portions and which excludes an audio segment that was not shared by the non-consenting audio device, and control the network interface to transmit the combined audio playback information of the teleconference to at least one requesting device.

20. (Original) The non-transitory computer readable medium of claim 19, wherein the synchronizing comprises queuing the detected audio portions from the plurality of local audio files in chronological order based on timing information included in the plurality of local audio files and the audio timing information from the non-consenting audio device to prevent the detected audio portions from overlapping during audio playback.

21. (New) The computing system of claim 1, wherein the processor is configured to remove a gap of time corresponding to the audio segment that was not shared by the non- consenting device from the combined audio playback information based on the audio timing information received from the non-consenting audio device.



1.  A computing system, comprising: a network interface configured to receive a plurality of local audio files from a plurality of audio devices that 
participated in a teleconference, each local audio file comprising an audio recording of a local participant user of a respective audio device that 
prevents recording of speech of non-local participant users during the teleconference, and receive audio timing information of a non-consenting audio 
device which participated in the teleconference but which did not share local audio;  and a processor configured to generate combined audio playback 
information for the teleconference based on the plurality of local audio files received from the plurality of audio devices which include detected audio 
portions within the plurality of local audio files and which excludes an audio segment that was not shared by the non-consenting audio device and synchronize 
a playing order of the detected audio portions based on the audio timing information from the non-consenting audio device which did not share local audio, wherein the processor is further configured to control the network interface to transmit the combined audio playback information of the teleconference to at least one audio device among the plurality of audio devices. 
 
    2.  The computing system of claim 1, wherein the processor is configured to 
queue the detected audio portions from the plurality of local audio files in 
chronological order based on timing information included in the plurality of 
local audio files and the audio timing information from the non-consenting 
audio device to prevent the detected audio portions from overlapping during 
audio playback. 
 

queue a first chronologically detected audio portion from a first local audio 
file to begin playback, and queue a next chronologically detected audio portion 
to begin playback only after playing of the first chronologically detected 
audio portion has ended. 
 
    4.  The computing system of claim 1, wherein the processor is configured to 
modify a timing of a playback of a second audio portion that overlaps with a 
playback of a first audio portion such that when played the second audio 
portion no longer overlaps the first audio portion. 
 
    5.  The computing system of claim 1, wherein the processor is further 
configured to receive an authorization from a respective audio device for use 
of a respective local audio file prior to generating the combined audio 
playback information. 
 
    6.  The computing system of claim 1, wherein each local audio file is generated by filtering out speech and noise of other users of the teleconference while performing the recording and keeping speech of the local participant user of the respective audio device. 
 
7.  The computing system of claim 1, wherein the processor is further configured to convert speech from the plurality of local audio files to text, 
merge the converted text into chronological order to generate a single combined text file, and control the network interface to transmit the combined text file 
along with the combined audio playback information. 
 
8.  The computing system of claim 7, wherein the processor is further configured to perform post-conversation processing on the converted text to 
remove words that are not of interest when generating the single combined text file. 
 
9.  The computing system of claim 1, wherein the processor is further configured to control the network interface to transmit an audio recording 
synchronization timestamp to each of the plurality of audio devices 
participating in the teleconference at a start of the teleconference, wherein 
the audio recording synchronization timestamp is configured to synchronize 
generation of the plurality of local audio files. 

    10.  The computing system of claim 1, wherein the audio timing information from the non-consenting audio device comprises an identification of a start 
time and a stop time of the audio segment from the teleconference of the non-consenting audio device without sharing the audio segment. 
 
    11.  The computing system of claim 10, wherein the processor is configured to shorten an overall playback time of the teleconference by skipping over the 
audio segment of the non-consenting audio device based on the start time and the stop time included in the audio timing information of the non-consenting 
audio device and queueing a next received audio segment of a consenting audio device in chronological order within the combined audio playback information. 
 
    12.  A computer-implemented method comprising: receiving a plurality of 
local audio files from a plurality of audio devices that participated in a teleconference, each local audio file comprising an audio recording of a local 
participant user of a respective audio device that prevents recording of speech of non-local participant users during the teleconference;  receiving audio 
timing information of a non-consenting audio device which participated in the teleconference but which did not share local audio;  generating combined audio 
playback information for the teleconference based on the plurality of local audio files received from the plurality of audio devices which include detected 
audio portions within the plurality of local audio files and which excludes an audio segment that was not shared by the non-consenting audio device by 
synchronizing a playing order of the detected audio portions based on the audio timing information from the non-consenting audio device which did not share 
local audio;  and transmitting the combined audio playback information of the teleconference to at least one audio device among the plurality of audio 
devices. 
 
 13.  The computer-implemented method of claim 12, wherein the synchronizing comprises queuing the detected audio portions from the plurality of local audio files in chronological order based on timing information included in the 
plurality of local audio files and the audio timing information from the 
non-consenting audio device to prevent the detected audio portions from overlapping during audio playback. 
 

local audio file to begin playback, and queuing a next chronologically detected audio portion to begin playback only after playing of the first chronologically 
detected audio portion has ended. 
 
    15.  The computer-implemented method of claim 12, wherein the synchronizing comprises modifying a timing of a playback of a second audio portion that 
overlaps with a playback of a first audio portion such that when played the second audio portion no longer overlaps the first audio portion. 
 
    16.  The computer-implemented method of claim 12, further comprising receiving authorization from a respective audio device for use of a respective 
local audio file prior to generating the combined audio playback information. 
 
    17.  The computer-implemented method of claim 12, wherein each local audio file is generated by filtering out speech and noise of other users of the 
teleconference while performing the recording and keeping speech of the local participant user of the respective audio device. 
 
    18.  The computer-implemented method of claim 12, further comprising converting speech from the plurality of local audio files to text, merging the converted text into chronological order to generate a single combined text file, and outputting the single combined text file along with the combined audio playback information. 
 
    19.  The computer-implemented method of claim 18, further comprising performing post-conversation processing on the converted text to remove words 
that are not of interest when generating the single combined text file. 
 
    20.  The computer-implemented method of claim 12, further comprising transmitting an audio recording synchronization timestamp to each of the 
plurality of audio devices participating in the teleconference at a start of the teleconference, wherein the audio recording synchronization timestamp is 
configured to synchronize generation of the plurality of local audio files. 
 
    21.  A non-transitory computer readable medium having stored therein program instructions that when executed cause a computer to perform a method comprising: receiving a plurality of local audio files from a plurality of 

device that prevents recording of speech of non-local participant users during the teleconference;  receiving audio timing information of a non-consenting 
audio device which participated in the teleconference but which did not share local audio;  generating combined audio playback information for the 
teleconference based on the plurality of local audio files received from the plurality of audio devices which include detected audio portions within the 
plurality of local audio files and which excludes an audio segment that was not shared by the non-consenting audio device by synchronizing a playing order of the detected audio portions based on the audio timing information from the non-consenting audio device which did not share local audio;  and transmitting the combined audio playback information of the teleconference to at least one audio device among the plurality of audio devices. 
 
22.  The non-transitory computer readable medium of claim 21, wherein the synchronizing comprises queuing the detected audio portions from the plurality 
of local audio files in chronological order based on timing information included in the plurality of local audio files and the audio timing information 
from the non-consenting audio device to prevent the detected audio portions from overlapping during audio playback.


	As shown above, the limitations recited in claims 1- 7,  9- 18 and 20 – 22 of U.S. Patent No. 10,582,063 anticipate the limitations recited in claims 1 – 21 of the currently pending application. Therefore, the claims at issue are not patentably distinct from each other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SONIA L GAY/            Primary Examiner, Art Unit 2657